UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


STANLEY A. SLUPKOWSKI,                         )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 09-1394 (RWR)
                                               )
GENERAL COUNSEL, DEPARTMENT                    )
OF THE NAVY, et al.,                           )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

       For the reasons stated below, the Court will dismiss the plaintiff’s pro se civil complaint.

       It appears that plaintiff seeks an Order to effect the transfer of records pertaining to his

military service, veterans benefits, social security benefits, and proceedings in other courts in

other jurisdictions “to the District of Columbia for PERMANENT CUSTODY.” Compl. at 2

(emphasis in original). Plaintiff does not articulate clearly the purpose of the transfer of records.

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum


                                                   1
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       As drafted, the Court concludes that the complaint does not comply with Rule 8(a), and

for this reason, the complaint will be dismissed without prejudice.

       An final Order accompanies this Memorandum Opinion.



       Signed this 8th day of September, 2009.

                                                                            /s/
                                                              RICHARD W. ROBERTS
                                                              United States District Judge




                                                  2